
	
		II
		111th CONGRESS
		1st Session
		S. 1652
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2009
			Mr. Harkin (for himself
			 and Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend part B of the Individuals with Disabilities
		  Education Act to provide full Federal funding of such part.
	
	
		1.Short titleThis Act may be cited as the
			 IDEA Full Funding
			 Act.
		2.Amendments to
			 IDEASection 611(i) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to
			 read as follows:
			
				(i)FundingFor
				the purpose of carrying out this part, other than section 619, there are
				authorized to be appropriated—
					(1)$14,434,200,000
				for fiscal year 2010, and there are hereby appropriated $2,928,989,000 for
				fiscal year 2010, which shall become available for obligation on July 1, 2010,
				and shall remain available through September 30, 2011;
					(2)$17,596,785,000
				for fiscal year 2011, and there are hereby appropriated $6,091,574,000 for
				fiscal year 2011, which shall become available for obligation on July 1, 2011,
				and shall remain available through September 30, 2012;
					(3)$20,759,369,000
				for fiscal year 2012, and there are hereby appropriated $9,254,158,000 for
				fiscal year 2012, which shall become available for obligation on July 1, 2012,
				and shall remain available through September 30, 2013;
					(4)$23,921,954,000
				for fiscal year 2013, and there are hereby appropriated $12,416,743,000 for
				fiscal year 2013, which shall become available for obligation on July 1, 2013,
				and shall remain available through September 30, 2014;
					(5)$27,084,538,000
				for fiscal year 2014, and there are hereby appropriated $15,579,327,000 for
				fiscal year 2014, which shall become available for obligation on July 1, 2014,
				and shall remain available through September 30, 2015;
					(6)$30,247,123,000
				for fiscal year 2015, and there are hereby appropriated $18,741,912,000 for
				fiscal year 2015, which shall become available for obligation on July 1, 2015,
				and shall remain available through September 30, 2016; and
					(7)an amount equal
				to the sum of the maximum amounts of the grants all States may receive under
				subsection (a)(2)(B) for fiscal year 2016 and each succeeding fiscal year, and,
				there are hereby appropriated for each such year an amount equal to the sum of
				the maximum amounts of the grants all States may receive under subsection
				(a)(2)(B) for the fiscal year for which the determination is made minus
				$11,505,211,000, which shall become available for obligation on July 1 of the
				fiscal year for which the determination is made and shall remain available
				through September 30 of the succeeding
				year.
					.
		
